                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-01175-RGK (JPRx)                                        Date   March 25, 2019
 Title             SUNRISE SURGICAL CENTER et al v. ANTHEM BLUE CROSS etc.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

         On December 26, 2018, Sunrise Surgical Center and Oscar Maldonaldo (“Plaintiffs”) filed a
complaint against Anthem Blue Cross Life and Health Ins. Co., et al (“Defendants”) alleging state
common law claims based on Defendants’ refusal to pay in full for medical services rendered, despite
their alleged oral promise to do so.

       On February 15, 2019, Defendants removed the action to this Court alleging jurisdiction on the
grounds of federal question, specifically, complete preemption by ERISA. Upon review of Defendant’s
Notice of Removal, the Court hereby remands the action for lack of subject matter jurisdiction.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

       Defendants argue that the only basis for payment for services rendered are the Plan Documents,
which are governed by ERISA. However, review of the complaint indicates that Plaintiffs’ theory of
recovery is based on an alleged oral promise made by Defendants over the phone that the cost of the
services rendered would be paid in full. In this context, Defendants’ assertion of ERISA preemption is
made as an affirmative defense, which does not form the basis of federal jurisdiction.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-01175-RGK (JPRx)                                        Date    March 25, 2019
 Title          SUNRISE SURGICAL CENTER et al v. ANTHEM BLUE CROSS etc.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
